UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-4475


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TRINIDAD   BALDERAS-SANCHEZ,  a/k/a   Leonet  Arias,   a/k/a
Leonetta Arias, a/k/a Leonetta Artias, a/k/a Manuel Bandero,
a/k/a Manuel I Bandero, a/k/a Daniuel Guzman, a/k/a
Bladimirs Ramines, a/k/a Manases Torres,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Paul W. Grimm, District Judge. (8:15-
cr-00004-PWG-1)


Submitted:   January 29, 2016             Decided:   February 12, 2016


Before GREGORY, DUNCAN, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Wyda, Federal Public Defender, Meghan S. Skelton,
Appellate Attorney, Greenbelt, Maryland, for Appellant. Rod J.
Rosenstein, United States Attorney, Conor Mulroe, Special
Assistant United States Attorney, Greenbelt, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       The district court sentenced Trinidad Balderas-Sanchez to

48 months’ imprisonment after he pled guilty to illegal reentry

of a deported alien, in violation of 8 U.S.C. § 1326(a), (b)(2)

(2012).    Balderas-Sanchez argues on appeal that his sentence is

procedurally and substantively unreasonable.                  Finding no error,

we affirm.

       We review a defendant’s sentence for reasonableness using

an    abuse-of-discretion      standard.          Gall       v.   United   States,

552 U.S. 38, 51 (2007).            Under this standard, a sentence is

reviewed   for     both   procedural     and     substantive        reasonableness.

Id. at 51.    A district court’s failure to adequately explain its

sentence is a “significant procedural error.”                 Id.

       Balderas-Sanchez argues that his sentence is procedurally

unreasonable because the district court failed to address his

arguments in mitigation and, thus, failed to adequately explain

his sentence.      In evaluating a sentencing court’s explanation of

a selected sentence, we have consistently held that, while the

district court must consider the statutory factors and explain

the    sentence,    “it     need   not       robotically      tick    through     the

[18 U.S.C.]      § 3553(a)    [(2012)]       factors.”        United     States    v.

Helton, 782 F.3d 148, 153 (4th Cir. 2015) (internal quotation

marks omitted).      At the same time, the district court “must make

an    individualized      assessment     based    on   the    facts    presented.”

                                         2
Gall, 552 U.S. at 50.             While the “individualized assessment need

not be elaborate or lengthy, . . . it must provide a rationale

tailored to the particular case at hand and adequate to permit

meaningful appellate review.”                United States v. Carter, 564 F.3d
325, 330 (4th Cir. 2009) (internal quotation marks omitted).

      Here,    the        district    court       agreed   with    Balderas-Sanchez’s

argument that a sentence within the Guidelines range was not

warranted.         However, the district court did not agree with the

extent of Balderas-Sanchez’s proposed variance, noting that a

sentence      of     48     months’    imprisonment          was   needed          to   deter

Balderas-Sanchez and others from returning to the United States

illegally.         Moreover, the district court considered Balderas-

Sanchez’s argument about the national average sentence for an

illegal-reentry           case,   finding     it    “informative     .    .    .    but   not

dispositive.”        (J.A. 127). *       Thus, we conclude that the district

court adequately explained its chosen sentence.

      Because       the    sentence     is    free    of   “significant         procedural

error,” we review it for substantive reasonableness, “tak[ing]

into account the totality of the circumstances.”                         Gall, 552 U.S.

at   51.      “Any    sentence        that    is    within    or   below       a    properly

calculated         Guidelines        range    is      presumptively           reasonable.”

United States v. Louthian, 756 F.3d 295, 306 (4th Cir.), cert.

      *   “J.A.” refers to the joint appendix filed by the parties.



                                              3
denied, 135 S. Ct. 421 (2014).                   “Such a presumption can only be

rebutted    by    showing      that    the       sentence       is    unreasonable     when

measured    against      the    . . . § 3553(a)           factors.”           Id.     While

Balderas-Sanchez        argues    that       his     sentence         is    substantively

unreasonable       because        it     creates          unwarranted          sentencing

disparities,     we    conclude       that   he     has    failed      to   overcome    the

presumption      of    reasonableness            afforded       his    below-Guidelines

sentence.

     Accordingly, we affirm the district court’s judgment.                               We

dispense    with       oral    argument      because           the    facts    and    legal

contentions      are   adequately       presented         in    the    materials      before

this court and argument would not aid the decisional process.



                                                                                    AFFIRMED




                                             4